Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19, 23, 27 and 28 in the reply filed on 2/28/2022 is acknowledged.  In a further restriction, claim 27 deemed a separate category and was unelected based on the telephone election on 3/22/2022.  Claims 1-19, 23 and 28 are elected for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
US Patent #1 is directed to utilizing a power function for color correction of image data when displayed.
US Patent #2 and US Pub #2 of the same application, are directed at adjusting color tones of input image data by utilizing predetermined correction curves.
US Pub #1 is directed to adjusting image data through the use of tag information accompanying the image file data.
Foreign reference #1 is referenced in NPL #4 and summarized in the NPL reference #5.
Foreign reference #2 is directed at improving the tonal response curve when printing halftone screens especially when flexographic printing.
NPL references #1-3 are user manuals for various software products by the assignee of the instant application.
The listing of references in the specification is not a proper information disclosure statement – see page 3 and page 14.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because they, for the most part, are totally illegible.  The text and/or features referred to in the disclosure to further clarify the invention are not discernable and/or understandable based on the currently provided drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  Claim 23 recites a machine readable media, but neither the claim nor the disclosure limit the medium to be statutory embodiments. Further, the disclosure appears to fail to describe any media categories to which the invention is directed.  Such recitation could be reasonably understood to include computer readable media that cover signals per se, which the USPTO must reject under 35 USC § 101 as covering both non-statutory subject matter and statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “... determining a target tonal response curve for the printing process.”  The disclosure does not appear to provide any disclosure as to how the target tonal response curve is determined and/or arrived at.  Independent claim 23 is rejected on similar grounds as claim 1.  Dependent claims 2-19 and 28 are rejected for failing to remedy the deficiency of claim 1.
Claim 1 recites “... determining a target tonal response curve for the printing process, the target tonal response curve having a function value for 0 that is non-zero or having a discontinuity between 0 and 10%.”  The disclosure does not appear to provide any disclosure when an option of the determined target tonal response curve is determined having a discontinuity between 0 and 10% is chosen.  Independent claim 23 is rejected on similar grounds as claim 1.  Dependent claims 2-19 and 28 are rejected for failing to remedy the deficiency of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... determining a target tonal response curve for the printing process, the target tonal response curve having a function value for 0 that is non-zero or having a discontinuity between 0 and 10% ... deriving, using curve matching, an adjustment curve that when used in the printing process matches the determined target tonal response curve.”  It is unclear and indefinite how this tonal response curve is determined.  By what metric is this curve established?  What function is utilized to meet the claimed function values?  How is the function determined that arrives at the intended determined response curve?  How is the adjustment curve derived if there is no known basis for determination of the tonal response curve?  Independent claim 23 is rejected on similar grounds as claim 1.  Dependent claims 2-19 and 28 are rejected for failing to remedy the deficiency of claim 1.

Allowable Subject Matter
Claims 1-19, 23 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) set forth in this Office action.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... a) determining a target tonal response curve for the printing process, the target tonal response curve having a function value for 0 that is non-zero or having a discontinuity between 0 and 10%; b) deriving, using curve matching, an adjustment curve that when used in the printing process matches the determined target tonal response curve in step (a), the adjustment curve comprising a basic part, a highlight part that intersects with the basic part, the highlight part derived using a 1-dimensional function having one or more input parameters selected from a limited set of options.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kunze, DE 102015104215, discloses adjusting a tone curve to correct the brightness and/or contrast of an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA D REINIER/Primary Examiner, Art Unit 2672